DETAILED ACTION
1.	This action is made Non-Final in response to applicants’ Request for Continued Examination filed 11/2/21.  Claims 5-7, 17 and 20-27 are cancelled; claims 1-4 and 8-14 are withdrawn; claims 28-29 are added.  Claims 15-16, 18-19 and 28-29 are examined below.  

Claim Objections
2.	Claim 28 is objected to because of the following informalities: “to increase a change the CT value” should be amended to “to increase a change to the CT value”.  Appropriate correction is required.

Priority
3.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  The disclosure of the prior-filed application, Application No. 15/149126, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for claims 15 (i.e. loft, face structure) and 28-29 of this application. 



Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation therein of “said ball striking face characterized for use with a hybrid type golf head with lofts between approximately 13 and approximately 40 degrees” constitutes new matter because it introduces lofts outside the range set forth in paragraph [0019]. Applicant can amend to use a range supported by paragraph [0019] – “between 15 and 26 degrees”. Claims 16, 18-19 and 28-29 are rejected based on their dependency to 15. 
Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation therein of “wherein the term “approximately” in Claim 15 means up to and including 0.2 mm more or less in the Central Impact Area and the toe and heel areas adjacent to the Central Impact Area provided there is approximately 20% or more difference between the average thickness in their respective areas” constitutes new matter 


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "approximately" in claims 15-16 and 28 (claim 29 is addressed below) is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is noted the crux of the invention is primarily based on the claimed dimensions and examiner considers it important to define those dimensions for both patentability and 112b compliance.  Moreover, based on the principle of claim differentiation - - See claim 29 defining a scope of “approximately”, the scope of “approximately” in claim 15 is broader than that set forth in claim 29, but still indefinite. Claims 16, 18-19 and 28 are rejected based on their dependency to 15. 
Claim 15 recites the limitation "said remaining areas".  There is insufficient antecedent basis for this limitation in the claim. Applicant should positively recite this limitation being 
Regarding claim 15, the phrase "preferably made with titanium or titanium alloy" renders the claim indefinite because it is unclear whether the limitations following the phrase “preferably” are part of the claimed invention.  See MPEP § 2173.05. Claims 16, 18-19 and 28 are rejected based on their dependency to 15. 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation therein of “can be made with a face insert or a cup face” is unclear, ambiguous and indefinite. One ordinary skill in the art cannot properly ascertain the metes and bounds of this phrasing as it is unclear if the ball striking face is positively reciting an insert or cup face structure. Applicant should amend to provide clear guidance on the structural arrangement of the ball striking face. Claims 16, 18-19 and 28 are rejected based on their dependency to 15. 
Claim 28 recites the limitation "the increase" in lines 1 and 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the decrease" in lines 3 and 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 
 The term "more or less" in claim 29 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  If applicant is intending to mean that the approximation can be greater or less than .2mm, applicant can substitute “+/-“ for “more or less”. 
The term "approximately" in claim 29 at line 3 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

7.	Claims 15-16, 18-19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US Pub. No. 2005/0101404) in view of Cole et al. (US Pub. No. 2013/0225316), or in the alternative, in further view of Golden et al. (US Pub. No. 2016/0067561).  
see also paragraphs [0013] – “second portion surrounding the first portion”). Long teaches in the background section that club faces are known to be face plate inserts. Admittedly, it is unclear if the golf club of Long utilizes this construction. Notwithstanding, one ordinary skill in the art, at time of applicant’s effective filing date, would have found it obvious to incorporate the face into the club head via “face insert” as taught in the background section (paragraph [0009]). The motivation to combine is to conveniently construct the face out of materials with better performance and intricate thickness profiles before attaching to the club body. 
Long expressly teaches wherein central impact area 36 comprises a surface area of “about 10% to 90%” the face area (paragraph [0033]), but does not expressly disclose the numeric face area such that the central impact area 36 is approximately 8.5 cm2, or wherein the face is suitable for use with a hybrid golf club. However, Cole et al., directed to the analogous art of ball striking faces, teaches such features to be known in the art (paragraph [0041] – “hybrid-type golf club”; paragraph [0043] – “reinforcing structure total surface area” 103). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to incorporate 2 in a hybrid club, for the expected purpose of providing desired strength, vibrational frequency, durability, coefficient of restitution of the face (paragraphs [0032], [0037], [0049]). Moreover, by providing a large thick central impact region, the peripheral portions of the face can be thinned to provide CT values near the USGA limits which will expectantly increase distance for off-center hits. Hybrids are desirable for the ease of height on hit shots, since the cg is lower and rearward compared to a typical long irons at similar lofts to the hybrid. Whereas drivers are often difficult to control, hybrids are known to provide greater accuracy in direction contra drivers.  The proposed modification is considered to have a reasonable expectation of success since both references relate to face thickness profiles with increased central impact thicknesses.  
Long further teaches wherein said striking face 16 is inherently defined by an additional area located adjacent to the toe side of said central impact area and an additional area located adjacent to the heel side of said central impact area (See annotated Fig. 4 below); said additional areas on either side of and adjacent said central impact area having an average thickness t1 between approximately 1.6 mm and approximately 2.0 mm (paragraph [0034] – “uniform” thickness); and, said striking face 16 having remaining areas outside said central impact area and outside said additional areas adjacent to said heel and said toe (See annotated Fig. 4 below). It is noted Long et al. teaches an embodiment without face grooves (paragraph [0039] - “uniform” thickness), thus making the average thickness of the additional areas the thickness t1 set forth in paragraph [0034] due to its “uniform” structure.  Regarding the claimed loft
A surface area of each additional areas is an inherent feature to the modified golf club of Long (See Annotated Fig. 4 below). The “additional areas” are merely regions of the face 2 of space in the toe and heel direction, then the additional areas claimed surface area are met.  Per MPEP 2144.01, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). The additional regions are considered to be implicitly taught by Long for three reason: 1) the reinforcement portion can make up between as little as 10% of the face area (paragraph [0033]), 2) the reinforcement member is provided at “the center of the face” (paragraphs [0035]-[0036]), and 3) Fig.’s 1 and 4 clearly show ample toe and heel side space of the central impact area 36. In the alternative, should applicant argue against the aforementioned “additional areas” taught by Long and shown in annotated Figure 4 below, examiner cites to Fig. 3 of secondary reference Cole et al. which shows “additional areas” of face 301 positioned immediately toe ward and heel ward of central impact region 305. At the time of applicant’s filing, one having ordinary skill in the art would have found it obvious to incorporate additional areas as taught by Cole et al., as both references are directed to the analogous art of variable thickness faced golf clubs. The motivation to combine is for the expected purpose of providing a reduced thickness region between the central impact area and peripheral portions. A steep decrease in thickness mitigates durability of 


    PNG
    media_image1.png
    354
    592
    media_image1.png
    Greyscale

As shown in this annotated Figure 4, Long teaches wherein said central impact area and said additional adjacent areas on either side of said central impact area are in a shape of a rectangle. Long provides, as an example, a central impact area measured at 3.05 cm x 2.29 cm (paragraph [0052]), which is slightly different than the claimed region of 4.2 cm wide and approximately 2.0. However, and regarding the claimed dimensions, per MPEP 2144.04, the mere scaling a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976). Moreover, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, the size of the central impact area and face See Long paragraphs [0035], [0047]). See also paragraph [0013] of applicant’s PG Pub No. 2019/0143182 – “Recently the USGA amended the CT rule to identify an area it called the Impact Area … as having a width of 42.67 mm … in the center of the face of a … hybrid and a height form the crown down to the sole with the exception of 6.35 mm within the sole and crown excluded”.  To size the central impact area as claimed expectantly provides central impact area dimensions at the upper limits of the USGA guidelines.  Moreover, secondary reference Cole et al. expressly teaches wherein “reinforcing structure(s) formed can affect and/or change and/or alter the strength, vibrational frequency, durability, coefficient of restitution, and/or Young’s modulus of elasticity of front face” (paragraph [0049]). To select an optimally dimensioned reinforcement structure would have been obvious, since Cole et al. teaches the central impact area region to be a result effective variable for COR/CT.
Regarding the claimed CT and total distances of the central impact area and additional areas, such limitations are functional characteristics of the face.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim.   See MPEP 2114.   Examiner submits that the combined teachings of Long, as modified by Cole, see paragraph [0039]-[0040]. With solely these features, applicant is able to achieve the claimed CT properties and total distance. Assuming these features to be enabled by applicant’s specification, then the combined teachings of Long and Cole also provide a golf club with CT characteristics and total distance as claimed. In the alternative, examiner notes that Long inherently teaches a CT value at its central impact area and additional area (outside the central impact area).  However, there the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, one ordinary skill in the art would recognize that CT values dictate the ball speed at impact, and consequentially total distance of a hit ball. These CT values are regulated by the USGA. As such, at time of applicant’s filing, one having ordinary skill in the art would have found it obvious to select optimal CT values, up to the USGA limits - - up to 257 micro seconds at the central impact area, and from 257 to 275 micro seconds at the additional areas outside the central impact area, to increase ball speed. 
In the alternative, and regarding the claimed CT, examiner cites to analogous art reference Golden et al. for the following: CT of a central impact area (“impact area 1080”) limited to 257 micro seconds, and CT of said additional areas on either side of and adjacent said central impact area (“toe area 1084”, “heel area 1086” – Fig. 10) of at least 257 micro seconds and up to 275 micro seconds (paragraph [0102]). Hence, at the time of invention, one having ordinary skill in art would have found it obvious to select CT values for these areas, as taught by In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114. Since the combined teachings of the references teach CT similar to applicant’s claimed CT, the combined golf club structure is considered to be capable of meeting the following functional requirements of claim 15: total distances of additional areas are approximately the same as distances obtained inside the central impact area.
As per claims 18-19, Long teaches wherein said central impact area 36 is located on said face at an equal distance from said upper crown and said bottom sole (paragraphs [0035]-[0036] – “Reinforcement portion 36 is provided at or aligned with … the center of face 16”) and wherein said two additional adjacent areas located on either side of said central impact area are located at an equal distance from said upper crown and said bottom sole (Annotated Fig. 4 above). Again, as stated above, the “additional areas” are merely regions of the face immediately adjacent to the central impact area on the heel and toe side. This view comports with Applicant’s specification, which does not provide additional structures that make up the “additional areas”.  Since the central impact area of Long is “provided at or aligned with … the center of face 16” and the additional areas are parallel to the central impact area, the additional areas located at an equal distance from the upper crown and bottom sole. As extrinsic evidence, examiner cites to . 

8.	Claims 15-16, 18-19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Knuth (US Pub. No. 20170319916) in view of Long et al. (US Pub. No. 2005/0101404).  
As per claims 15-16 and 29, Knuth et al. teaches a ball striking face characterized for use with a hybrid type golf head having a ball striking face, an upper crown, heel, toe, and a bottom sole; said ball striking face characterized for use with a hybrid type golf head (Fig. 3; paragraph [0027]) with lofts between approximately 13 and approximately 40 degrees (paragraph [0017]) having a ball striking face preferably made with titanium or a titanium alloy (paragraph [0013]); said striking face having a Central Impact Area with a surface area of approximately 8.5 cm2 and an average thickness between approximately 2.2 mm and approximately 2.6 mm (paragraph [0027]); said striking face being further defined by an additional area with a surface area of approximately 1.4 cm2 located adjacent to the toe side of said Central Impact Area and an additional area with a surface area of approximately 1.4 cm2 located adjacent to the heel side of said Central Impact Area Id.; said additional areas on either side of and adjacent said Central Impact Area having an average thickness between approximately 1.6 mm and approximately 2.0 mm Id.; said remaining areas adjacent to the two areas adjacent to the toe and heel side of the Central Impact Area having an average thickness the same, thicker or thinner as the two adjacent areas on either side of the Central Impact Area Id.; said additional areas on either side of and adjacent to said Central Impact Area have characteristic times higher than a characteristic time of said central impact area (paragraphs [0018], [0027]); and said additional areas on either In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  If a prior art structure is capable of performing the intended use as recited, then it meets the claim. See MPEP 2114.
Knuth et al. does not expressly teach wherein the face can be constructed as a face plate insert or cup face. However, Long et al., directed to the analogous art of hollow body golf clubs, teaches such features to be known in the art - “face insert” as taught in the background section (paragraph [0009]). Hence, one ordinary skill in the art, at time of applicant’s effective filing date, would have found it obvious to incorporate the face into the club head via face insert. The . 


Response to Arguments
9.	Applicant's arguments filed 11/2/21 have been fully considered but they are not persuasive.
	Applicant argues that combination of Long and Cole is improper in view of KSR. Applicant appears to argue that TSM is required by KSR. Examiner respectfully disagrees. In fact, KSR says that TSM is not the only rationale that can be used to make a proper obviousness rejection. Applicant’s legal interpretation of KSR is erroneous. Applicant appears to argue that any change in Long or Cole outside those expressly contemplated by the respective references constitutes a “teaching away” situation. Examiner respectfully disagrees. The primary purpose of Long is not frustrated by any proposed modification above. Indeed, the primary purpose of the reinforcement part positioned at a location to withstand repeated impact stresses caused by hitting a golf ball while maintaining a thin face, is maintained. 
	Examiner notes that Long expressly teaches wherein the reinforcement area can be between about “10% to about 90%” of the face area (paragraph [0015]). This broad and expansive contemplation of the reinforcement supports the examiner’s position that the face can be incorporated into a hybrid type club. In other words, if the reinforcement area takes up a larger percentage of a hybrid clubs face, since it is admittedly smaller than a driver, this is still within the express teachings of Long. 
face itself is indeed present and taught next to the reinforcement structure. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant summarily argues that Graham was not applied above. Examiner respectfully disagrees. The rejection above properly determines the scope and contents of the prior art, ascertaining the differences between the prior art and the claims at issue, resolves the level of ordinary skill in the pertinent art.
Applicant continues to argue that Long fails to teach a central impact area thickness within the range required by independent claim 15. Long, according to applicant, teaches a reinforcing thickness t2 that is “added” to the face thickness t2 of the club. Examiner respectfully disagrees. One ordinary skill in the art would read t2 to be measured as shown in Fig. 3B. Fig. 3B clearly shows that the central impact area 16 comprises a thickness value “t2”. Paragraph [0034] expressly teaches values for t2 that substantially overlap with the claimed range. Applicant’s any disclosure of Long stating that that the central impact thickness is actually t1 + t2. Applicant’s declarations, submitted by the inventors themselves, have been properly considered. However, they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combination of the additional areas of Cole incorporated into primary reference Long that examiner is considering to be obvious to one ordinary skill in the art. Applicant further argues that Long does not teach rectangular areas adjacent to the central impact area. Examiner respectfully disagrees. These features are shown in Fig. 3. 
	Applicant argues that a face’s thickness is not a result effective value, citing to Sheet’s declarations. This is simply not true. It is WELL KNOWN that face thickness is a contributing factor to CT. Examiner points Wada et al. (US Pub. No. 2012/0149495) at paragraph [0059], Wada et al. (US Pub. No. 2011/0319190) at paragraph [0062]). There are numerous other teachings establishing face thickness as a result effective variable that examiner will gladly document should the situation require it - - On Appeal. 
Lastly, applicant’s arguments pertaining to the CT of the central impact area and additional areas are directed to functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114, In re Schreiber, See MPEP 2114.   Examiner submits that the combined teachings of Long, as modified by Cole, provides a central impact area and additional area that provides a club CT as claimed. Applicant’s specification, which examiner does not consider to provide enabling disclosure of the claimed CT, provides only height/width dimensions and face thicknesses for these areas – see paragraph [0039]-[0040]. With solely these features, applicant is able to achieve the claimed CT properties. In the alternative, examiner notes that Long inherently teaches a CT value at its central impact area and additional area (outside the central impact area).  However, there the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Here, one ordinary skill in the art would recognize that CT values dictate the ball speed at impact, and consequentially carry and total distance of a hit ball. These CT values are regulated by the USGA. As such, at time of applicant’s filing, one having ordinary skill in the art would have found it obvious to select optimal CT values, up to the USGA limits - - up to 257 micro seconds at the central impact area, and up to 275 at the additional areas outside the central impact area, to increase ball speed. 
In response to applicant's argument that the CT values of Golden et al. cannot be incorporated into Long, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Golden is being cited for its teaching of having CT higher outside a central impact area - paragraph [0102]. It is this teaching that would suggest to produce a combined golf club of Long, Cole and Golden that has a CT higher in an additional area than the central impact area. 
	Lastly, and regarding applicant’s alleged showing of objective evidence to rebut the obviousness rejections, the examiner previously addressed this and reiterates the response stated on pages 22-26 of the rejection dated 8/7/20.  Additionally, applicant’s objective evidence arguments are predicated on specific CT values that are no longer being claimed. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711